Winn bought a mule of Morris and Cathcart in Atlanta, and paid them $70 for it. He also paid them $1.80 more, at the same time, to deliver the mule at Watson’s stable in Douglasville, which they agreed to do. They hired a man to carry the mule to Douglasville, but it was never delivered at Watson’s stable, where Winn sent for it on two different days after it should have arrived there. On the fourth day after the trade, he found the mule dead at McClarty’s stable. He would not have bought it but for the agreement to deliver, and told Cathcart, at the time of the trade, that he did not want the mule unless they would deliver it at Watson’s stable in Douglasville. He sued them to recover the $71.80 with interest. They pleaded not indebted, and the jury found in their favor. Plaintiff' moved on the general grounds for a new trial, which was denied, and he excepted.